              Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 1 of 13



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           jeffrey.b.schenk@usdoj.gov

10 Attorneys for United States of America

11                                     UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       ) CR-18-00258-EJD
15                                                   )
             Plaintiff,                              ) JOINT STATUS MEMORANDUM
16                                                   )
        v.                                           )
17                                                   )
     ELIZABETH HOLMES and                            )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendants.                             )
                                                     )
20                                                   )

21           The parties in the above-captioned matter hereby file this joint status memorandum in advance of
22 the hearing set for November 4, 2019. Statements from the government (Section I) and from the defense

23 (Section II) are set forth below.

24 I.        Government’s Statement
25           A.      The October 2, 2019 Hearing and Subsequent Developments
26           Defendants have filed a motion to compel production of documents from FDA and CMS. (Dkt.
27 No. 67). The problem with Defendants’ motion is that it seeks an order from the Court compelling the

28 prosecution to produce the requested documents. Those documents, however, are in the possession,

     JOINT STATUS MEMORANDUM                         1
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 2 of 13



 1 custody, and control of FDA and CMS, and the prosecution does not have access to those materials.

 2 The defense contests that fact, but the record in this case proves the prosecution’s lack of access, and

 3 there is no dispute that the prosecution’s discovery obligations do not extend to documents to which the

 4 prosecution lacks access.1

 5          In its briefing in response to Defendants’ motion, and at subsequent hearings, the government

 6 has made clear that it has no objection to Defendants obtaining the documents they seek from the

 7 agencies. Indeed, the prosecution has done everything in its power to retrieve the requested materials on

 8 Defendants’ behalf. Shortly after Defendants filed their motion, the government sent written requests to

 9 FDA and CMS asking for all of the document categories listed in Defendants’ filing. The government

10 then worked with the agencies to find solutions to challenges that would slow down or limit their

11 production. On July 9, 2019, FDA sent a letter to all counsel in this case confirming its agreement to

12 produce “all documents responsive to all six categories requested by the parties.” (Dkt. No. 89-2). On

13 July 12, 2019, CMS sent a letter memorializing its agreement to produce documents in its possession

14 responsive to the government’s requests. (Dkt. No. 89-3). From that date forward, the agencies have

15 never withdrawn their agreements to produce responsive documents and, based on the prosecution’s

16 understanding of the facts, the agencies have worked diligently to follow through on those agreements.

17 The defense complains that the agencies have not completed their productions, but

18          Leading up to the last hearing on October 2, 2019, the agencies made several productions of

19 responsive documents consistent with their agreements to produce, and updated the parties regarding the

20 status of their efforts. The defense raised several complaints regarding the approaches the agencies had

21 taken to collect and produce documents. Following the hearing on October 2, 2019, the Court issued an

22 Order requiring the parties to meet and confer with FDA and CMS regarding the issues Defendants had

23
     1
24     In a footnote below, the defense asks the Court to accept that the prosecution’s agreement to produce
     discoverable materials held by FDA-CI Special Agent Scavdis means that the prosecution must have full
25   access to the files of all FDA employees. This simply does not follow. The prosecution has never
     disputed that Special Agent Scavdis is a member of the investigative team, and that the prosecution is
26   therefore able to ensure that any discoverable documents in his possession are produced. Indeed, the
     prosecution has been producing such documents and will continue to do so as required by its discovery
27   obligations. But Scavdis’s work as a special agent in this case does not prove the government’s access
     to all of FDA’s millions of regulatory records any more than the presence of U.S. Postal Inspection
28   Service agents on the team confers access to every piece of paper maintained by the Postal Service.

     JOINT STATUS MEMORANDUM                         2
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 3 of 13



 1 raised regarding the agencies’ document productions. (Dkt. No. 134). The Order also required the

 2 agencies to complete their document productions by October 25, 2019. (Id.).

 3          On October 23, 2019, the parties participated in a telephonic meet-and-confer discussion

 4 including counsel representing FDA and CMS. That two-and-a-half-hour call—along with ongoing

 5 email correspondence between the parties—has afforded defense counsel opportunities to raise their

 6 specific questions with the agencies and gain useful information regarding the agencies’ approach to

 7 document collection, review and production. The government offers the following update based on

 8 information learned from the agencies during those discussions.

 9          B.        The Agencies’ Good-Faith Efforts to Address Defendants’ Remaining Objections
                      and the Current Status of Their Productions
10
                      1.    CMS
11
            The government understands that CMS has completed the first phase of its production and is
12
     currently working as quickly as possible to capture and produce any remaining documents from the time
13
     period recently expanded based on Defendants’ requests.
14
            In advance of the October 2, 2019 hearing, Defendants raised complaints regarding CMS’s use
15
     of a date restriction (September 1, 2013 through December 31, 2016) in collecting and producing
16
     documents in response to the government’s request. This objection understandably took CMS by
17
     surprise for several reasons. First, CMS had determined that its selected date range would capture the
18
     bulk of documents responsive to the six requests, and that its previous collection efforts would have
19
     captured any relevant documents from an earlier time period. Second, Balwani’s counsel had proposed
20
     that very date range for CMS’s document production in response to Balwani’s subpoena in the SEC civil
21
     case. Third, CMS’s July 12, 2019 letter had expressly indicated its intention to use that date range in
22
     collecting documents to respond to the government’s request, and the Court had quoted that portion of
23
     CMS’s letter in acknowledging the agency’s agreement to produce responsive documents. In other
24
     words, CMS believed in good faith that its use of that date restriction was in compliance with the
25
     Court’s order.
26
            Following the October 2, 2019 hearing, CMS reviewed the Court’s latest Order and the transcript
27
     from the hearing and came to understand that the Court wanted the agency to collect and produce
28

     JOINT STATUS MEMORANDUM                          3
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 4 of 13



 1 documents beyond its originally selected date range. In response, CMS immediately started that

 2 process, going back to its selected custodians and using search terms to collect documents going back to

 3 2010 as requested by Defendants. Once that step was complete, CMS sent the collected documents to

 4 DOJ’s Litigation Technology Service Center (“LTSC”) so that LTSC could load those documents onto a

 5 database for CMS’s review. That process is now complete and the documents are being prepared for

 6 review. Once CMS has access to the collected documents again on or about November 4, 2019, it will

 7 review the documents for responsiveness, privilege, and any other non-discoverable information, and

 8 select appropriate documents for production to the parties in this case. CMS estimates that this review

 9 will take approximately ten business days. LTSC will then process the document production—a final

10 step that will take an estimated two weeks given LTSC’s bandwidth. CMS will produce discoverable

11 documents from this recently collected set as soon as possible. As discussed above, the timing of this

12 production is driven primarily by factors outside CMS’s control.

13          In connection with the expected additional production from CMS, it is important to note that the

14 recent collection was relatively small, consisting of fewer than 900 documents after internal

15 deduplication. CMS does not have the ability to deduplicate its upcoming production against the

16 materials that it collected in response to the government’s original request in 2017—materials that the

17 government produced to the defense long ago. That means that this expected production may consist

18 largely of documents that Defendants already have. CMS has indicated that it is willing to take on this

19 potentially duplicative effort in order to accommodate the parties’ requests and to avoid further dispute.

20          After reviewing CMS’s recent productions, defense counsel identified a single CMS custodian

21 who appeared not to be included in the agency’s 2019 productions. Counsel for CMS explained to the

22 defense that this custodian had only minimal involvement with Theranos early in the process, and that

23 all of that custodians responsive documents had already been collected and provided to the prosecution

24 in 2017. Following the October 23 call, CMS informed the parties that it had confirmed that the

25 identified custodian’s responsive documents had been collected and produced previously.

26          In response to additional questions from defense counsel, CMS also provided information

27 regarding its data preservation practices with respect to current and former employees, confirming that

28 those practices would have preserved relevant information in this case. CMS counsel also agreed to

     JOINT STATUS MEMORANDUM                         4
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 5 of 13



 1 confirm that non-electronic documents had been retrieved and produced, and subsequently confirmed

 2 for the parties that the majority of such documents would have been collected and produced to the

 3 prosecution in 2017. CMS is following up to locate and produce any additional responsive hardcopy

 4 files as soon as possible.

 5          The prosecution is informed that the civil DOJ lawyer representing CMS plans to be present at

 6 the November 4, 2019 hearing, and that CMS in-house counsel will be standing by and willing to appear

 7 by phone should the Court wish to contact them for additional information.

 8                  2.      FDA

 9          FDA has completed the production of the documents it initially collected in response to the

10 Court’s July 19, 2019 Order. In addition, FDA has been responsive to Defendants’ recently raised

11 concerns, expanding its collection to include additional custodians identified by the defense. The review

12 and production of materials from those custodians will be completed as soon as possible, but it will take

13 approximately another month to load them onto the agency’s review platform.

14          As explained in FDA’s previous updates to the parties, the agency encountered technical issues

15 in processing some of its materials that delayed production of a small subset of documents.

16 Notwithstanding Defendants’ speculation that these problems might be evidence of deleted files, FDA

17 has said no such thing to the prosecution. FDA has been working on these technical issues and has

18 resolved them to the extent possible. On the October 23 call, the agency provided an update regarding

19 its continuing efforts to address technical issues as to one or two discrete categories of collected

20 documents. Many documents previously subject to technical issues were produced on October 25.

21          The FDA’s October 25 production also included at least one Spanish-language document that

22 took the agency longer to review. Additionally, although the agency previously held off on reviewing

23 documents from its Office of Chief Counsel, it has since reviewed those materials, and responsive, non-

24 privileged documents were transmitted to the parties as part of the October 25 production.

25          After the October 2 hearing, the prosecution and the agencies sent multiple requests to defense

26 counsel asking for specific information as to which custodians Defendants believed were improperly left

27 out of the FDA’s recent production. Eventually, on October 11, 2019, Defendants identified a handful

28 of FDA document custodians who appeared not to have been included in the agency’s 2019 collection

     JOINT STATUS MEMORANDUM                          5
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 6 of 13



 1 and productions. The FDA has reviewed that list of custodians and determined, based on their roles

 2 with respect to Theranos and overlap with other selected custodians, that it was reasonable not to include

 3 them in the initial round of collection. Although the agency stands by its original approach to document

 4 collection, it has informed the parties that it is expanding its collection efforts to include each of the

 5 custodians recently identified by the defense. To the extent those custodians are current FDA

 6 employees, the agency has already contacted them to initiate document collection. As to any former

 7 custodians on the list, FDA’s information management staff estimate that it will take approximately four

 8 weeks to retrieve their documents.

 9          Based on its knowledge of these custodians’ roles, FDA anticipates that the number of unique

10 and responsive documents collected from recently identified custodians will be relatively small. Like

11 CMS, FDA cannot deduplicate its production against what it provided to the government in 2017, so it is

12 likely that the defense already has many of the outstanding documents. FDA will, however, deduplicate

13 the documents it is collecting now against its 2019 productions in order to accelerate its production. As

14 these documents are compiled, FDA will load, review, and produce any responsive and discoverable

15 materials as quickly as possible.

16          On the October 23 call, FDA provided responses to questions from the Defendants regarding

17 document preservation for employees who have left the agency, the collection of non-electronic

18 documents, and the time periods covered by FDA’s collection efforts. FDA’s answers on these topics

19 gave no indication that relevant evidence had been lost or ignored.

20          Defendants have taken issue with redactions in FDA’s production, alleging that the agency

21 improperly withheld information necessary to understand the context of responsive communications.

22 The prosecution and the agencies have requested that the defense provide examples of the purported

23 overbroad redactions so that agency counsel can review them. Prior to the October 23, 2019 call,

24 defense counsel sent a small number of example documents. FDA counsel has reviewed those specific

25 documents and examined the unredacted versions to confirm for the parties that the redacted information

26 is unambiguously nonresponsive, i.e., that it has nothing to do with Theranos. FDA has recently

27 confirmed for the parties that it waived its deliberative process privilege as to Theranos, and did not

28 redact or withhold Theranos-related documents on that basis. According to FDA counsel, its practice of

     JOINT STATUS MEMORANDUM                           6
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 7 of 13



 1 redacting such nonresponsive information sped up its production by allowing it to bypass the more

 2 granular review for privilege and third-party confidential commercial information. Contrary to

 3 Defendants’ claims, the agency did not state that it used this method to avoid a careful responsiveness

 4 review. Nor did the agencies withhold information based on their views concerning what issues are

 5 relevant in this case. To date, the defense has not identified any documents where responsive

 6 information—or indeed any information about Theranos itself—was redacted. Regarding FDA’s

 7 withholding of duplicate documents attached to emails in its production, the agency reports that it is

 8 currently evaluating its position on the issue after receiving from the defense a list of produced

 9 documents affected by this issue.

10          Finally, Defendants have objected to the absence of certain search terms in FDA’s document

11 collection protocols. The government agrees with the agencies that these complaints are unfounded.

12 For example, Defendants contend that the terms “LDT” (an abbreviation for “laboratory developed

13 test”) and “waiver” should have been included as independent search terms in FDA’s collection. In

14 other words, Defendants’ position is that the Court’s Order entitles them to FDA documents that discuss

15 the concepts of LDTs and waivers even if those discussions are not in the context of Theranos

16 specifically and make no mention of the company. Defendants’ relevance arguments aside, those

17 documents simply are not covered by any of the six categories selected in Defendants’ motion, the

18 government’s document requests, and the Court’s Order. In fact, Balwani tacitly acknowledged as much

19 in the SEC civil case; his subpoena to FDA included several document requests beyond the six at issue

20 here, and that list of additional requests included at least one explicitly targeting information about

21 LDTs. FDA should not be blamed for Defendants’ failure to include that topic in the list of categories

22 they selected in the criminal case.

23          The prosecution is informed that the civil DOJ lawyer representing FDA plans to be present at

24 the November 4, 2019 hearing, and that FDA in-house counsel will be standing by and willing to appear

25 by phone should the Court wish to contact them for additional information.

26 II.      Defendants’ Statement on FDA/CMS Productions

27          The Court has now twice ordered the FDA and CMS to complete their productions of all
28 documents responsive to the defense’s requests by a date certain. Most recently, on October 2, 2019,

     JOINT STATUS MEMORANDUM                          7
     CR-18-00258 EJD
                Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 8 of 13



 1 after the agencies failed to meet the initial deadline set by the Court, the Court again ordered that

 2 production be completed “no later than October 25, 2019.” ECF No. 134. October 25 has come and

 3 gone, and the agencies’ productions are far from complete. In addition to the continued delays, the

 4 agencies are (1) unable to confirm that all responsive documents have been preserved, searched for,

 5 collected, and will be produced, (2) incapable of providing credible estimates of when their productions

 6 will be complete, and (3) in the case of FDA, are producing thousands of redacted documents and blank

 7 pages labeled “intentionally withheld.” Notwithstanding the Court’s clear directives on the matter,

 8 significant questions and uncertainties remain regarding when or if the defense will receive many of the

 9 important agency documents it has been seeking.

10          The defense filed its motion to compel production of these materials on April 15, 2019. ECF No.

11 67. The Court held a hearing on the motion on June 28, 2019, after which the Court entered an Interim

12 Order that the “FDA and CMS shall provide the parties with specific information regarding the

13 documents they agree to produce or object to producing.” ECF No. 84. On July 19, 2019, following a

14 second hearing on the defense’s motion, the Court ordered the FDA and CMS to “search for and

15 produce to the Prosecution all documents responsive to the six categories of documents” in Defendants’

16 motion. ECF No. 111. The Court further ordered the FDA and CMS to complete their productions no

17 later than October 2, 2019. Id. The agencies failed to do so. The parties appeared before the Court for a

18 third hearing on the same motion, after which the Court again ordered the FDA and CMS to complete

19 their productions, this time by October 25. ECF No. 134. At the hearing, the prosecution represented to

20 the Court and the parties that the agencies were “on track to complete their productions of responsive

21 documents either today or in the very near future.”2 That has not happened.

22          Pursuant to the Court’s October 2, 2019 Order, the defense met and conferred with the FDA,

23 CMS, and the prosecution over the last several weeks regarding Defendants’ concerns with the agencies’

24 productions. A civil Assistant United States Attorney from the same office as the prosecution, and who

25 has been intimately involved in the agencies’ production efforts, participated extensively in these

26 conversations. The defense sought a response to the same question it has been asking for months: would

27
            2
28              Transcript of Proceedings Before the Honorable Edward J. Davila (October 2, 2019), at 4:12-
     14.
     JOINT STATUS MEMORANDUM                          8
     CR-18-00258 EJD
                Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 9 of 13



 1 the FDA and CMS produce all documents responsive to the motion, and when? The answers from both

 2 the prosecution and the agencies revealed why they have been so reluctant to provide a direct response

 3 to a simple question: a troubling lack of diligence in ensuring that all responsive documents have been

 4 preserved, searched for, collected, and will ultimately be timely produced.

 5          During the October 23, 2019 meet and confer between the prosecution, the civil AUSA, agency

 6 counsel, and the defense, the defense learned for the first time of a number of glaring deficiencies in the

 7 agencies’ preservation and collection efforts. The agencies also could not provide clear estimates of the

 8 timing of further productions, leaving the defense once again in the dark about if and when the agencies’

 9 productions will be completed. The prosecution’s speculation that the defense probably already has the

10 outstanding documents is not correct; actual analysis of the data shows that over 95% of the documents

11 produced by the agencies since the Court Order are new, not duplicative of prior DOJ productions.

12          A.      CMS’s Deficiencies

13          1.      CMS has not made inquiries sufficient to assure the defense that all relevant documents

14 and data for the full time period had been preserved.

15          2.      CMS could not confirm that it had collected and produced all responsive non-email, hard-

16 copy documents.

17          3.      CMS could not provide a firm date by which the defense would receive documents from

18 the 2010-2013 time period.3 The status of any additional non-email or hard-copy document production

19 from CMS is even hazier, as CMS would have only started collecting such documents days ago, at best.

20          B.      The FDA’s Deficiencies

21          1.      The FDA could not confirm that it had preserved, collected, and produced all hard-copy

22 documents for former employees, including employees who left the FDA after the prosecution issued a

23 litigation hold in June 2017. This latter group of employees includes the primary FDA official with

24 whom Theranos interacted.

25

26          3
             The government’s statement claims that CMS was surprised by Defendants’ objections to
27 CMS’s   date  restriction of September 1, 2013 through December 31, 2016. But Defendants’ motion to
   compel—filed on April 15, 2019—specifically noted that “a CMS representative visited Theranos and
28 toured its facilities in 2012” and that the “CDPH conducted an initial survey of Theranos in January
   2012.” ECF No. 67 at 4.
     JOINT STATUS MEMORANDUM                         9
     CR-18-00258 EJD
               Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 10 of 13



 1            2.      With respect to current employees, the defense learned that the FDA has instructed

 2 individual employees to manually search for responsive documents, including email, rather than perform

 3 a forensic collection, search, and review. The FDA’s approach is unreliable and inconsistent with

 4 standard document collection practices. See Nat’l Day Laborer Organizing Network v. USCIS, Case No.

 5 10-cv-3488 (S.D.N.Y. Jul. 13, 2012) (finding that “most custodians cannot be ‘trusted’ to run effective

 6 searches” and a “court cannot simply trust the defendant agencies’ unsupported assertions that their lay

 7 custodians have designed and conducted a reasonable search”).

 8            3.      The FDA could not provide an estimate as to when documents from additional, missing

 9 custodians would be produced, noting only that it would take at least four weeks just to locate and

10 process the documents.

11            4.      The FDA has taken other steps at a technical level that have deprived the defense of

12 highly relevant—and exculpatory—evidence.4 It appears that the FDA’s approach to compliance with

13 the Court’s order is to look for ways to produce the narrowest possible set of documents. This includes

14 not using “Theranos” as a standalone search term. The FDA also excluded key search terms necessary

15 to fully comply with the Court’s Order. For example, the FDA failed to include “Laboratory Developed

16 Test” or “LDT” as search terms. They did not even search for “Theranos and LDT,” among other

17 crucial combinations. This is astonishing given how central the FDA’s policies around the regulation of

18 LDTs is to this case. Notwithstanding the prosecution’s advocacy on behalf the agencies that these

19 terms need not be searched, the agencies could not possibly produce all documents responsive to the

20 Court’s Order, especially categories 2 and 4, without these searches. The failure to deploy such central

21 search terms likely explains the dearth of FDA documents created in 2014, Exhibit B (FDA Histogram),

22 when the agency was heavily involved with making decisions about how and whether to regulate LDTs.

23                    A.     The FDA has either “intentionally withheld” or redacted at least 45% of its total

24 production since the Court Order. Exhibit C (Pie Chart). Specifically, more than 4,586 documents that

25 the FDA has produced pursuant to the Court’s Order are blank pages marked as “Intentionally

26 Withheld,” including attachments to emails that are clearly responsive to the Court’s Order. See, e.g.,

27

28   4
         Many of these deficiencies are set forth in an October 30, 2019 letter from FDA counsel. Exhibit A.
     JOINT STATUS MEMORANDUM                          10
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 11 of 13



 1 Exhibit D. The FDA claims that these documents are “duplicates” but they are not—e.g., the same

 2 document attached to three different emails with different recipients needs to be produced three times

 3 for each of the emails to have evidentiary use and significance. The FDA’s approach has limited the

 4 evidentiary use of the documents and provided the defense with no ability to accurately locate these

 5 documents or establish as an evidentiary matter which witnesses had possession and knowledge of

 6 copies of the documents. Fundamentally, the FDA’s stated position is not a proper basis to withhold

 7 highly relevant evidence.

 8                  B.      Many of the documents that have been produced are also unintelligible due to the

 9 FDA’s improper redactions for issues such as “non-responsiveness,” “law enforcement,” or

10 “deliberative process.” Exhibit E. These redactions are contrary to the prosecutions’ and agencies’

11 prior representations that the “FDA is not withholding responsive documents based on a determination

12 of relevance” or “withholding documents … on the basis of deliberative process privilege.” Dkt. 89-2

13 (FDA July 9, 2019 Letter); Dkt. 89 (July 15, 2019 Joint Status Memo). The FDA has stated that the

14 documents it withheld under claims of deliberative process are unrelated to Theranos, but it is clear from

15 the productions that the agency takes an extremely narrow view of that concept such that it is

16 withholding, for example, key policy discussions that directly implicate regulation of Theranos’s lab

17 testing. The FDA even now admits that its “non-responsive” redactions are a catchall used to save time

18 and avoid a careful review of the document for responsiveness. Exhibit A at 4.

19                  C.      The FDA was unable to explain the “technical issues” that led to hundreds of

20 documents being withheld up until this point from the files of the primary FDA official with whom

21 Theranos interacted. It appears that the term “technical issues” may be a euphemism for deleted files

22 that the FDA is attempting to recover. See Exhibit A at 2 (“Approximately 1,114 partially-visible emails

23 from custodian Alberto Gutierrez – there is no way to correct these email files. Accordingly, FDA is

24 working to identify whether it has full versions of the emails from other custodians; to the extent it does

25 not, it will produce the partially-visible emails.”).

26          The information communicated by the agencies raises serious concerns about their efforts to

27 comply with the Court’s Orders to produce all documents responsive to the defense’s requests, as well

28 as the impact that the agencies’ actions may have on the trial schedule. But it also throws into sharp

     JOINT STATUS MEMORANDUM                          11
     CR-18-00258 EJD
            Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 12 of 13



 1 relief the pressing and continued need for a Rule 16 Order to hold the prosecution directly accountable

 2 for the agencies’ productions.5 The defense has consistently raised issues related to document

 3 preservation and collection. Yet it appears that the prosecution never bothered to inform the agencies

 4 that all documents responsive to the defense’s requests should be preserved, collected, searched for, and

 5 produced. It is difficult to imagine that the prosecution would have done the same had it been subject to

 6 a Rule 16 Order. The defense has provided the government with examples of Brady material within

 7 recent productions that demonstrate far closer scrutiny of agency files is needed than has been

 8 demonstrated by FDA and CMS to date. The government must finally accept that it is not “off the hook

 9 for any Rule 16 obligation.”6 It is clear from the events to date that only the government would have the

10 vested interest necessary to ensure compliance with the Court’s Order to avoid the grave risk that Rule

11 16 and Brady material will go unpreserved and unproduced.

12 / /

13

14

15

16

17

18

19

20

21

22

23          5
               The government again repeats its mantra that it lacks access to the agency documents. This is
     incorrect. Among other things, the record shows that the government’s own agent had carte blanche
24   access to FDA materials, even post-indictment. Notably, in the October 23, 2019 meet and confer call,
     the prosecution conceded that it currently has access to FDA files when it wants to control the
25   production. In response to a defense request about email and other files of FDA-CI Special Agent
     Scavdis, the prosecution advised that it, and not FDA, would review and produce discoverable material,
26   even where such documents are subject to the Order. The government makes an inapt analogy to the
     postal service in a footnote above, but the fact remains that the FDA agent had unfettered access to FDA
27   files shattering the fiction that the government is a mere bystander here.
            6
28            Transcript of Proceedings Before the Honorable Edward J. Davila (October 2, 2019), at 17:8-9;
     see also Transcript of Proceedings Before the Honorable Edward J. Davila (July 16, 2019), at 40:6-17.
     JOINT STATUS MEMORANDUM                        12
     CR-18-00258 EJD
            Case 5:18-cr-00258-EJD Document 170 Filed 10/31/19 Page 13 of 13



 1 III.     Proposed Pre-Trial Schedule

 2          Consistent with the Court’s order at the October 2, 2019 hearing, the parties jointly propose the
 3 pretrial schedule attached as Exhibit F be entered in this matter.

 4

 5 DATED: October 31, 2019                               Respectfully submitted,
 6                                                       ADAM A. REEVES
                                                         Attorney for the United States
 7                                                       Acting Under Authority Conferred
                                                         By 28 U.S.C. § 515
 8

 9                                                       /s/
                                                         JEFF SCHENK
10                                                       JOHN C. BOSTIC
                                                         ROBERT S. LEACH
11                                                       Assistant United States Attorneys
12
     DATED: October 31, 2019
13
                                                         /s/
14                                                       KEVIN DOWNEY
                                                         LANCE WADE
15                                                       Attorneys for Elizabeth Holmes
     DATED: October 31, 2019
16
                                                         /s/
17                                                       JEFFREY B. COOPERSMITH
                                                         STEVE CAZARES
18                                                       Attorneys for Ramesh “Sunny”
                                                         Balwani
19

20

21

22

23

24

25

26

27

28

     JOINT STATUS MEMORANDUM                        13
     CR-18-00258 EJD
Case 5:18-cr-00258-EJD Document 170-1 Filed 10/31/19 Page 1 of 6




                     EXHIBIT A
Case 5:18-cr-00258-EJD Document 170-1 Filed 10/31/19 Page 2 of 6
Case 5:18-cr-00258-EJD Document 170-1 Filed 10/31/19 Page 3 of 6
Case 5:18-cr-00258-EJD Document 170-1 Filed 10/31/19 Page 4 of 6
Case 5:18-cr-00258-EJD Document 170-1 Filed 10/31/19 Page 5 of 6
Case 5:18-cr-00258-EJD Document 170-1 Filed 10/31/19 Page 6 of 6
Case 5:18-cr-00258-EJD Document 170-2 Filed 10/31/19 Page 1 of 4




                     EXHIBIT B
                                                            Case 5:18-cr-00258-EJD Document 170-2 Filed 10/31/19 Page 2 of 4



                                    Histogram of 1,693 Emails Produced to Defendants by FDA from Prod 005 Forward
                        350
                        300
 Count of Grand Total




                        250
                        200
                        150
                        100
                        50
                         0




                                                                                   EM - SENTDATE




EM - SENTDATE                             Grand Total
                              Apr/2019                  1
                              Feb/2019                  1
                              Jan/2019                  1
                               Jul/2018                 1
                              Jun/2018                  6
                              May/2018                  6
                              Apr/2018                  7
                              Mar/2018              14
                              Jan/2018                  1
                              Nov/2017                  4
                  Case 5:18-cr-00258-EJD Document 170-2 Filed 10/31/19 Page 3 of 4


Oct/2017      5
Aug/2017      2
Jun/2017      2
May/2017      2
Apr/2017     11
Mar/2017      7
Feb/2017      7
Jan/2017     12
Dec/2016     30
Nov/2016     20
Oct/2016     62
Sep/2016     11
Aug/2016     12
 Jul/2016    48
Jun/2016     21
May/2016     27
Apr/2016     53
Mar/2016     32
Feb/2016     43
Jan/2016     40
Dec/2015    161
Nov/2015    218
Oct/2015    299
Sep/2015     54
Aug/2015     37
 Jul/2015    86
Jun/2015     40
May/2015     29
                                 Case 5:18-cr-00258-EJD Document 170-2 Filed 10/31/19 Page 4 of 4


          Apr/2015         23
          Mar/2015         48
          Feb/2015         16
          Jan/2015         16
          Dec/2014         16
          Nov/2014         21
          Oct/2014         30
          Sep/2014         24
          Aug/2014          8
              Jul/2014     13
          Jun/2014         33
          May/2014          4
          Apr/2014         12
          Mar/2014         10
          Feb/2014          3
          Jan/2014          2
          Dec/2013          1
Grand Total              1,693
Case 5:18-cr-00258-EJD Document 170-3 Filed 10/31/19 Page 1 of 2




                     EXHIBIT C
                                          Case 5:18-cr-00258-EJD Document 170-3 Filed 10/31/19 Page 2 of 2


Produced without Slip-Sheet/Redactions                          6,858
Intentionally Withheld/Technical Issue Slip-Sheets              4,586
Redactions                                                        944

Overall Total                                                  12,388


                                                                  FDA Productions 005-013

                                                                            Redactions
                                                                               8%




                            Intentionally Withheld/Technical
                                    Issue Slip-Sheets                                                                                   Produced without Slip-
                                          37%                                                                                             Sheet/Redactions
                                                                                                                                                55%




                                   Produced without Slip-Sheet/Redactions          Intentionally Withheld/Technical Issue Slip-Sheets         Redactions
Case 5:18-cr-00258-EJD Document 170-4 Filed 10/31/19 Page 1 of 4




                     EXHIBIT D
Case 5:18-cr-00258-EJD Document 170-4 Filed 10/31/19 Page 2 of 4
Case 5:18-cr-00258-EJD Document 170-4 Filed 10/31/19 Page 3 of 4
Case 5:18-cr-00258-EJD Document 170-4 Filed 10/31/19 Page 4 of 4
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 1 of 10




                      EXHIBIT E
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 2 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 3 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 4 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 5 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 6 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 7 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 8 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 9 of 10
Case 5:18-cr-00258-EJD Document 170-5 Filed 10/31/19 Page 10 of 10
Case 5:18-cr-00258-EJD Document 170-6 Filed 10/31/19 Page 1 of 3




                      EXHIBIT F
      Case 5:18-cr-00258-EJD Document 170-6 Filed 10/31/19 Page 2 of 3



                           PROPOSED PRETRIAL SCHEDULE


           Date                                            Event
Monday, September 16, 2019     The Government previously agreed to complete its Rule 16(a)
                               disclosures (except expert disclosures) by this date. The
                               Government confirmed for the defense that it believes it
                               complied with this production deadline. The defense believes
                               the government has not satisfied its disclosure obligations.
                               The Government shall remain obligated to produce any Rule
                               16(a) material it subsequently discovers.

Monday, December 16, 2019      All pretrial motions pursuant to Rule 12(b)(3)(A)-(D) are to
                               be filed.

Monday, January 13, 2020       Responses to Rule 12(b)(3)(A)-(D) motions due.

Monday, January 27, 2020       Replies in support of Rule 12(b)(3)(A)-(D) motions due.

Monday, February 3, 2020       The Government shall complete its disclosure of Jencks
                               materials. The Government shall remain obligated to produce
                               any Jencks materials it subsequently discovers.
Monday, February 10, 2020      Hearing on Rule 12(b)(3)(A)-(D) motions.


Friday, March 6, 2020          The Government shall serve a summary under Rule 16 for
                               each expert witness that it intends to call at trial in its case-in-
                               chief.

Friday, March 6, 2020          The Government shall provide notice of any evidence of other
                               crimes, wrongs or acts which the Government intends to offer
                               under Federal Rule of Evidence 404(b).

Wednesday, April 29, 2020      Each defendant shall serve a summary pursuant to Rule 16 for
                               each expert witness that defendant intends to call at trial in the
                               defendant’s case-in-chief.

Friday, May 1, 2020            Each defendant shall complete the defendant’s Rule 16
                               disclosures other than expert disclosures.

Friday, May 1, 2020            The Government shall serve witness and exhibit lists for its
                               case-in-chief.

                               The Government shall identify any statement the Government
                               intends to offer under Federal Rule of Evidence 801(d)(2)(E).
      Case 5:18-cr-00258-EJD Document 170-6 Filed 10/31/19 Page 3 of 3



Wednesday, May 13, 2020    The Government shall serve a summary pursuant to Rule 16
                           for each expert witness that it intends to call at trial in rebuttal
                           to expert testimony offered by any defendant.
Friday, May 15, 2020       Each defendant shall serve witness and exhibit lists for the
                           defendant’s case-in-chief.

Friday, May 22, 2020       Motions in limine and motions relating to experts due.

Friday, May 22, 2020       Proposed jury instructions, juror questionnaire, and voir dire
                           questions due.

Monday, June 8, 2020       Responses to motions in limine and motions relating to
                           experts due.

Monday, June 8, 2020       The parties shall file a pretrial conference statement
                           addressing the matters set forth in Local Rule 17.1-1. The
                           Government shall advise the Court that it has produced all
                           Brady and Giglio information in its possession and will
                           continue to produce any the government subsequently
                           discovers.

Monday, June 22, 2020      Replies in support of motions in limine and motions relating
                           to experts due.

Thursday, July 9, 2020     Pretrial Conference

Tuesday, July 28, 2020     Jury Selection

Tuesday, August 4, 2020    First Day of Trial
